Citation Nr: 1145061	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-44 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

Subsequent to the issuance of a September 2009 Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claim on appeal. Although this material has not been reviewed by the RO, the Veteran submitted a waiver of RO jurisdiction in April 2011, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c)  (2011).

In April 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). The hearing was legally sufficient.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. The report of the May 2008 VA examination constitutes probative medical evidence that the Veteran does not experience a current back disability as the result of his active duty service.

3. The Veteran has not been diagnosed with lumbar strain during the appellate period.

4. The Veteran's degenerative disc disease is not shown to be due to any event or incident of his service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A November 2007 letter issued prior to the initial adjudication explained the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, private treatment records, employment records, and the report of a May 2008 VA examination. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination report reflects that the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a reasoned medical opinion. The Board finds the examination adequate. As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he experiences a back disability as the result of his in-service experiences. Specifically, he contends that he repeatedly injured his back while playing basketball during service, experienced intermittent flare-ups of back injury since service, and has a residual current back disability. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). Although the Veteran has been diagnosed with a current back disability, the preponderance of the evidence indicates that disability is not the result of his in-service experiences.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2010). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

The Veteran's October 1980 enlistment examination reflects no back disability and he did not note any back complaints on an accompanying self report of medical history. In March 1982 he reported for treatment of pain in his lower-mid lumbar region and indicated that the pain began while he was playing basketball. He was assessed with "pulled muscle?" He was seen again on October 20, 1983 and reported that he had experienced lower back pain for approximately the last eight days since playing basketball. He further reported that he had reinjured his back during those eight days by jumping into a foxhole. A screening note shows that the Veteran reported he had experienced low back pain "off and on" for about one year. Upon examination, he had back tightness, but no radiculopathy. He was diagnosed with lumbar pain and prescribed an extension exercise program. Another October 20, 1983 note lists a diagnosis of ligament strain. A follow-up note dated October 26, 1983 states that the Veteran was currently asymptomatic, should adhere to a home exercise program, and was discharged from physical therapy. A separation examination report dated December 1983 reveals no back disability and the Veteran attested at the time of the examination that he had experienced no changes in his health since his last examination.

In May 2005, the Veteran underwent MRI testing that revealed lumbar degenerative disc disease at L5/S1 with an otherwise normal back. A November 2005 private medical note states that the Veteran was experiencing lower back pain radiating to his left lower extremity. 

In January 2008, the Veteran's private physician wrote to VA. The physician stated that the Veteran was "still" experiencing  radiculopathy with low back pain. In a March 2008 letter, the same physician stated that the Veteran injured his back in April 2004 and was treated with physical therapy. The physician reported that the Veteran was able to return to work on light duty, but then had to stop work after his back pain increased. The letter reflects that the physician conducted additional testing of the Veteran that showed L4/L5 and L5/S1 radiculopathy and disc bulging at L4/L5 with annular tears at L5/S1.

The Veteran was afforded a VA examination in May 2008. The examination report reflects that the examiner reviewed the claims file and interviewed the Veteran prior to examination. The Veteran informed the examiner that he had been diagnosed with a bulging lumbar disc and was experiencing numbness in his left lower extremity. Upon examination, the Veteran demonstrated a normal gait. He was tender in the right upper buttock area, but had no muscle spasm or tenderness in the paraspinous muscles. The examiner diagnosed him with a bulging lumbar disc with intermittent radiculopathy. The examiner noted that the Veteran's service treatment records revealed no radiculopathy and complaints of mechanical back pain consistent with a strain. As the Veteran's current back disability was a bulging disc, rather than a strain, the examiner opined that disability was not likely related to service.

In a November 2009 statement, the Veteran contended that the back injuries he sustained in service resulted in arthritis, causing him pain and problems. He submitted February 2011 documentation of a disability requiring leave under the Family and Medical Leave Act. The documentation states that the Veteran incurred an injury in April 2004 that resulted in chronic low back pain and a herniated disc.

The Veteran testified before the below-signed in April 2011. He testified that he experienced a sore back in service and was ordered to bed-rest on multiple occasions. He reported experiencing intermittent episodes of the same pain since his discharge from active duty. The Veteran testified that he had not injured his back after service, but experienced several on-the-job "flare-ups." He stated that his only injury while working for his current employer (the U.S. Postal Service) was a flare-up of pain when lifting the back door of a mail truck. The Veteran admitted that no doctor had said that his disc disease was related to his active duty service, but contended that was not his only back disability. Specifically, he contended that he experienced a chronic muscle strain disability since service that continues to disable him in addition to the disabling effects of the bulging disc.

The Veteran has alleged both that his in-service experiences resulted in disc degeneration and that he experiences a chronic muscle strain due to service and separate from the disc degeneration. He testified that he experienced multiple back injuries in service and was prescribed several days of bedrest, but service treatment records reflect no such medical advice - they reflect that he was diagnosed with muscle strain and advised to perform therapeutic stretches. He was described asymptomatic after completing a stretching regimen and had no back disability at the time of discharge. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Although the Veteran has alleged experiencing intermittent debilitating flare-ups of back pain due to the same back disability he experienced in service, he has not indicated that he possesses any medical training that would render him competent to make an etiological opinion. Routen, 10 Vet. App. 183. Further, the competent medical evidence within the claims file reflects that his current back disability is the result of an injury incurred in April 2004, approximately 20 years after his discharge from service. There is no evidence that he currently experiences a chronic back strain. Further, there is no evidence of complaint or treatment in that 20 year period, which is evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As observed by the 2008 VA examiner, there is no medical evidence that the Veteran experienced a bulging disc at L5/S1 during his service. He has not been diagnosed with a lumbar strain during the appellate period: treatment records from the Veteran's private physician reflect that he experiences a bulging disc and pain as the result of an injury incurred in April 2004; the VA examiner interviewed and examined the Veteran and also determined that the bulging disc and resulting radiculopathy were his only current disability. The examiner's opinion is supported by the private evidence of record and constitutes competent evidence that that bulging disc did not result from the Veteran's active duty service.

Although post-service manifestations of a chronic disease shown in service may be service connected, the Board finds the Veteran's current disability clearly attributable to an intervening cause - the April 2004 injury. 38 C.F.R. § 3.303(b). The Veteran has reported of continuity of symptoms, but the Board finds the following aspect of that report inherently incredible: he experienced decades of occasionally debilitating back pain that interfered with his employment, but did not seek treatment until April 2004; and, in 2004, he informed his treating physician that he required treatment for an injury sustained in April 2004, but testified before the below-signed that he did not experience any post-service injuries except flare-ups of his same in-service injury. See Caluza, 7 Vet. App. at 511-512 (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). Even if the Veteran had been diagnosed with a chronic back strain, such a diagnosis of chronicity may be legitimately questioned. Id; 38 C.F.R. § 3.303(b) (2011).

The Board finds the medical of evidence more probative than the Veteran's unsupported lay statements. The 2008 VA examination report reflects review of the Veteran's treatment records and provides a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). 

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a back disability. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


